Citation Nr: 1021678	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-16 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a skin disorder.  

2.  Entitlement to service connection for bilateral inguinal 
hernias.  

3.  Entitlement to a rating in excess of 20 percent for 
duodenal ulcer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The Veteran served on active duty from February 1983 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which originally had jurisdiction over this appeal, and St. 
Louis, Missouri, to which jurisdiction over this case was 
transferred and which forwarded the appeal to the Board.


FINDINGS OF FACT

1.  In rating decisions in March 1994 and August 1997, the RO 
denied service connection for a skin disorder, classified as 
cystic acne, face and trunk with keloid formation and history 
of pseudofolliculitis barbae; after the Veteran was notified 
of the adverse determination of his right to appeal in August 
1997, he did not appeal the rating decision and it became 
final.   

2.  The additional evidence received since the rating 
decision in August 1997 was not previously submitted, but it 
is not related to an unestablished fact necessary to 
substantiate the claim, and it does not raise a reasonable 
possibility of substantiating the claim.  

3.  Bilateral inguinal hernias were not shown during service 
or for many years thereafter.  

4.  Manifestations of duodenal ulcer have approximated a 
disability that is productive of moderately severe symptoms 
but no anemia or even minor weight loss.  It has not been 
productive of severe symptoms averaging 10 days in duration 
at least four times per year.  Similarly, there is no 
evidence of current alkaline gastritis or of persisting 
diarrhea.   


CONCLUSIONS OF LAW

1.  The unappealed rating decision of August 1997 by the RO, 
denying service connection for a skin disorder, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  

2.  The additional evidence received since the August 1997 
rating decision by the RO is not new and material as to the 
claim of service connection for a skin disorder, and the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).  

3.  Bilateral inguinal hernias were not incurred in or 
aggravated by active duty service; nor may they be associated 
with a service-connected duodenal ulcer.  38 U.S.C.A. 
§§ 1110, 1131, 5103 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).  

4.  The criteria for a rating in excess of 20 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.114, 
Diagnostic Codes (DCs) 7305,7348 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in April 2002, 
June 2003, June 2004, October 2004, February 2005, and 
September 2006) specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to 
establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility 
between the Veteran and the VA for obtaining that evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA essentially satisfied the notification 
requirements of the VCAA by way of these letters by: (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claims; (2) 
informing the Veteran about the information and evidence VA 
would seek to provide; (3) informing the Veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the Veteran to provide any information or evidence 
in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

As to the claim to reopen, in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006), the Court held that VA must notify a Claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the June 2003 and October 2004 letters mentioned 
above.  

Claim to Reopen - New and Material Evidence

The RO initially denied service connection for a skin 
disorder, classified as cystic acne with keloid formation and 
history of pseudofolliculitis barbae, in October 1995.  In a 
subsequently dated rating decision in August 1997, the RO 
again denied service connection for a skin disorder.  The 
August 1997 rating decision represents a final decision 
regarding the claim.  38 C.F.R. § 20.1103 (2009).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a Claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the Veteran 
filed his claim seeking to reopen in May 2003, the Board has 
considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the Claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson, supra.

A Skin Disorder

As to the claim regarding service connection for a skin 
disorder, the evidence of record at the time of the most 
recent final RO determination (in August 1997) included the 
Veteran's service treatment records (STRs) which show that he 
was treated for pseudofolliculitis with severe keloids in 
1983.  It was noted that this condition preexisted service, 
and he was placed on a permanent shaving profile.  Post 
service VA examination of September 1993, to include color 
photographs, showed cystic acne of the trunk and face with 
keloid formation.  The Veteran's skin conditions were denied 
service connection in that they were congenital or 
developmental abnormalities which preexisted his entrance on 
active duty and were not made worse during service.  In 
August 1997, the RO denied the claim of service connection 
for a skin disorder noting that additional VA records had not 
obtained.  

The Veteran was notified of this decision and his procedural 
and appellate rights in August 1997.  He did not appeal, and 
it became final.  38 U.S.C.A. § 7105(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (1997).

The evidence received since the most recent final denial of 
the claim of service connection for a skin disorder (not to 
include copies of previously submitted records), includes VA 
medical treatment records dated from the mid 1990s through 
the present day.  These documents reflect that the Veteran 
has continued to be seen for skin complaints.  Specifically, 
the record reflects that he received Kenalog injections for 
keloids in 2006 which continued to subside.  However, it is 
noted by the Board that at no time, has medical personnel 
opined that the Veteran has any skin disorder, that is the 
result of military service or that was worsened therein.  

As the evidence opposes rather than supports the claim, it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, and it is not new and 
material pursuant to 38 C.F.R. § 3.156 (2009).  

As for the Veteran's statements, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

As the additional evidence is not new and material, the claim 
of service connection for a skin disorder, is not reopened.  
Because the claim is not reopened, the benefit-of-the-doubt 
standard of proof does not apply.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2009).

In order to establish entitlement to service connection on a 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Bilateral Inguinal Hernias

The STRs are negative for report of, treatment for, or 
diagnosis of bilateral inguinal hernias.  Review of the post 
service VA medical records reflects that in May 2004, the 
Veteran was noted to have a left inguinal hernia, easily 
reducible.  In November 2004, bilateral hernias were noted, 
left greater than right.  No medical personnel have 
attributed these hernias to active service, to include as 
secondary to a service-connected duodenal ulcer.  (See the 
Veteran's contentions on a May 2007 statement.)  

After review of all available evidence, it is the Board's 
conclusion that current bilateral hernias are not service 
origin.  Nor are they the result of a service-connected 
ulcer.  

Initially, the Board notes the long evidentiary gap in this 
case between the initial treatment for the Veteran's 
bilateral inguinal hernias and his discharge from service.  
This absence of evidence constitutes negative evidence 
tending to disprove the claim that inguinal hernias has their 
onset during service, or that the Veteran's service-connected 
ulcer caused chronic hernias.  Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 38 
C.F.R. § 3.102 (noting that reasonable doubt exists because 
of an approximate balance of positive and "negative" 
evidence).  Thus, the lack of any objective evidence of 
inguinal hernias, complaints, symptoms, or findings for 
approximately 12 years between the period of active duty and 
the medical reports dated in 2004, is itself evidence which 
tends to show that hernias did not have their onset during 
service or at the same time as the inservice duodenal ulcer, 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a Claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

As for the Veteran's claim of secondary service connection, 
it is noted that while the Veteran has established that he 
currently suffers from bilateral inguinal hernias and he is 
currently service connected for a duodenal ulcer, the 
evidence of record does not support a finding that his 
currently diagnosed inguinal hernias are the result of active 
military duty or do to a service-connected disability.  The 
Veteran's claim fails on element (3) of Wallin, supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, on 
a direct or secondary basis, and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.

Increased Ratings - In General

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. Part 4 (2009).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service treatment records.  
38 C.F.R. §§ 4.2, 4.41 (2009).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.3 (2009).

Rating in Excess of 20 Percent for Duodenal Ulcer

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2009).

The Veteran has been diagnosed with duodenal ulcer disease, 
and the RO awarded a 20 percent disability rating under DC 
7305, which contemplates duodenal ulcers.  In a rating 
decision in 2004, DC 7348 for vagotomy with pyloroplasty or 
gastroenterostomy was noted to a pertinent DC.  As he has not 
been diagnosed with any other gastrointestinal disorder, no 
other diagnostic codes are applicable in this instance.  38 
C.F.R. § 4.114, DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348.

DC 7305 provides for a 20 percent rating for a moderate ulcer 
disorder with recurring episodes of severe symptoms two or 
three times per year averaging ten days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for a moderately severe ulcer condition with less 
than severe symptoms, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114 DC 7305 
(2009).

Minor weight loss is defined as losing 10-20 percent of the 
baseline weight (sustained for three months or longer), and 
substantial weight loss is a loss of more than 20 percent of 
the baseline weight (sustained for three months or longer).  
38 C.F.R. § 4.112 (2009).

VA examination in March 2004 shows that the Veteran took 
Zantac three times per day.  He denied any significant 
symptoms such as vomiting, hematemesis, melena, diarrhea, or 
constipation.  It was noted that he had gained about 10 
pounds in the past 6 months.  He had no signs of anemia and 
no significant symptoms of his abdomen.  His abdomen was soft 
and nontender, and bowel sounds were normal.  An upper 
gastrointestinal (UGI) revealed increased activity and ulcer 
crater likely from reactivation of his duodenal ulcer.  

Additional VA examination was scheduled in 2006, but the 
Veteran failed to report.  Additional VA records from 2006 
that are of record reflect that in July of that year, he 
complained of mild epigastric tenderness.  A history of 
prescribed Zantac(with questionable compliance) was noted.  
The examiner noted that there were no recent clinical 
indicators of GI problems, to include changes in stool, 
diarrhea, constipation, early satiety, abdominal swelling, 
pain, jaundice, organomegaly, masses, or similar 
manifestations.  

In order for a rating in excess of 20 percent to be assigned 
pursuant to DC 7305, the evidence must demonstrate moderately 
severe symptoms with resulting impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year.  38 C.F.R. § 4.114, DC 
7305.  The evidence in this case does not reflect anything 
more than mild epigastric tenderness.  There is no evidence, 
however, demonstrating severe symptoms averaging 10 days in 
duration even once per year or that his pain is only 
partially relieved by standard ulcer therapy.  Additionally, 
there is no evidence of anemia or minor weight loss; and, in 
fact, it was noted that he gained 10 pounds in 2003.  
Accordingly, the Board finds that the evidence does not 
support a rating in excess of 20 percent under DC 7305.

In addressing the remaining applicable DC 7348, which 
pertains to vagotomy with pyloroplasty or gastroenterostomy, 
the Board again finds that the Veteran is not entitled to a 
rating in excess of 20 percent.  DC 7348 provides for a 20 
percent disability rating where there is recurrent ulcer with 
incomplete vagotomy; a 30 percent disability where there are 
symptoms and confirmed diagnosis of alkaline gastritis, or of 
confirmed persisting diarrhea; and a 40 percent rating when 
vagotomy, pyloroplasty or gastroenterostomy is followed by 
demonstrable confirmative postoperative complication of 
stricture or continuing gastric retention.  38 C.F.R. 
§ 4.114, DC 7348 (2009).  

In this case, the available evidence for review shows only 
epigastric tenderness with history of use of Zantac.  There 
is no medical evidence of gastritis or persisting diarrhea.  
Accordingly, the Board finds that he is not entitled to a 
rating in excess of 20 percent under this diagnostic code.  
38 C.F.R. § 4.114, DC 7348.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's stomach ulcer, but, as discussed above, 
findings supporting a rating in excess of 20 percent have not 
been documented.  In addition, it has not been shown that his 
stomach ulcer has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's employment.  Therefore, the Board finds that 
referral for assignment of an extraschedular rating for his 
duodenal ulcer is not warranted.


ORDER

As new and material evidence has not been received, the claim 
of service connection for a skin disorder has not been 
reopened, and the appeal is denied.  

Entitlement to service connection for bilateral inguinal 
hernias is denied.  

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


